                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


CRYSTAL BRAMAN,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:18-CV-00322

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                              Defendant.


                         MEMORANDUM OPINION AND ORDER

       Plaintiff Crystal Braman filed this action pursuant to 42 U.S.C. § 405(g) on February 15,

2018, seeking review of the Commissioner’s Final Decision denying her application for disability

insurance benefits (“DIB”) under Title II of the Social Security Act.1 Compl., p. 1, ECF No. 2. By

standing order, this action was referred to the Honorable Cheryl A. Eifert, United States Magistrate

Judge, for Proposed Findings and Recommendations (“PF&R”). Standing Order, p. 2, ECF No. 4.

In her PF&R issued on January 1, 2019, Magistrate Judge Eifert recommends this Court deny

Plaintiff’s Motion for Judgment on the Pleadings, grant Defendant’s Motion for Judgment on the

Pleadings, affirm the Final Decision of the Commissioner, and dismiss this case from the Court’s

docket. PF&R, pp. 1–2, ECF No. 12. Plaintiff filed objections to the PF&R on February 18, 2019.

Pl.’s Objs. to PF&R, ECF No. 13.




1
       The Complaint originally marked boxes filing a claim for both Supplemental Security
Income under Title XVI and Disability Insurance Benefits under Title II. Compl., p. 2, ECF No,
2. However, the only matter before the Administrative Law Judge, and thus the only matter before
this Court, was a denial of disability benefits. Transcript, p. 14. ECF Nos. 9–9-8.
                                                 1
       As explained below, the Court DENIES Plaintiff’s objections (ECF No. 13), ADOPTS

Magistrate Judge Eiferts’s PF&R (ECF No. 12), DENIES Plaintiff’s Motion for Judgment on the

Pleadings (ECF No. 10), GRANTS Defendant’s Motion for Judgment on the Pleadings (ECF No.

11), AFFIRMS the Commissioner’s Final Decision, and DISMISSES the case.

                                        I. BACKGROUND

       Plaintiff protectively filed an application for Title II benefits on February 25, 2014, alleging

disability beginning on December 20, 2013. Transcript, p. 14, ECF Nos. 9–9-8. Plaintiff alleged

she became disabled due to arthritis, a burned right hand, spondylosis, depression, bipolar disorder,

and fibromyalgia. Id. at 183–84, 207. Plaintiff’s claim was denied initially on June 27, 2014, and

again on November 18, 2014. Id. at 97–101, 104–10. An administrative hearing reviewing these

denials was held on March 10, 2017 with Administrative Law Judge (“ALJ”) Donna J. Grit. Id. at

42–68. On May 3, 2017, the ALJ denied the claims, finding Plaintiff had not been under a disability

at the relevant time. Id. at 11–41. The Commissioner’s decision became final on December 18,

2017, when the Appeals Council denied Plaintiff’s Request for Review. Id. at 1–6. Thereafter,

Plaintiff filed the instant complaint with this Court on February 15, 2018. Compl.

                                 II. STANDARD OF REVIEW

       This Court must “make a de novo determination of those portions of the . . . [Magistrate

Judge’s] proposed findings or recommendations to which objection is made.” 28 U. S. C.

§ 636(b)(1). The Court is not required to review the factual or legal conclusions to those portions

of the findings or recommendations to which no objections are made. Thomas v. Arn, 474 U.S.

140, 150 (1985). The scope of review is narrow; this Court must uphold the Commissioner’s

factual findings “if they are supported by substantial evidence and were reached through

application of the correct legal standard.” Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).



                                                  2
       “Substantial evidence” is defined as “consist[ing] of more than a mere scintilla of evidence

but may be somewhat less than a preponderance.” Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir.

1990). In reviewing the case for substantial evidence, the Court does not re-weigh conflicting

evidence, make determinations as to credibility, or substitute its own judgment for that of the

Commissioner. Id. If there is conflicting evidence and reasonable minds could differ as to whether

a claimant is disabled, it is the Commissioner or his designate, the ALJ, who makes the decision.

Craig, 76 F.3d at 589 (citation omitted).

       In conducting this review, this Court must also address whether the ALJ analyzed all the

relevant evidence and sufficiently explained the rationale in crediting or discrediting it. Milburn

Colliery Co. v. Hicks, 138 F. 3d 524, 528 (4th Cir. 1998). While the Commissioner’s decision must

“contain a statement of the case, in understandable language, setting forth a discussion of the

evidence, and stating the Commissioner’s determination and the reason or reasons upon which it

is based,” 42 U.S.C. § 405(b)(1), “there is no rigid requirement that the ALJ specifically refer to

every piece of evidence in his decision[.]” Reid v. Comm’r of Soc. Sec., 769 F.3d 861, 865 (4th Cir.

2014) (citing Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005) (per curiam)).

                                        III. DISCUSSION

       In an unstructured, two-page memorandum, Plaintiff objects as to findings by the ALJ on

matters of her “concentration, persistence, or pace.” Pl.’s Objs. to PF&R, at 1–2. These objections

appear to be two separate issues. First, Plaintiff alleges the magistrate judge “deferred to the ALJ’s

assessment of Plaintiff’s abilities”, including the weight the ALJ’s decision gave to an opinion by

Ms. Sunny Bell. Id. Second, Plaintiff claims the ALJ ignored evidence on the record. Id.

       Insofar as the Plaintiff objects to the deference given to the determination by the ALJ, this

is without merit and overruled. It is the duty of the ALJ, not the Court, to weigh conflicting



                                                  3
evidence. Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). By Plaintiff’s own admission, this

part of her objection is not based on the lack of substantial evidence, but that the ALJ “gave only

partial weight to Ms. Bell’s opinion[.]” Pl.’s Objs. to PF&R, at 2. The ALJ specifically considered

the examination by Ms. Bell and offered her rationale as to why this was only given partial weight.

Transcript, at 30. This satisfies the test for substantial evidence.

       Furthermore, Plaintiff’s claims the ALJ lacked citation to certain evidence and failed to

reflect Ms. Bell’s findings in her limitations of pace and persistence are not legally sound. An ALJ

is not required to cite every piece of evidence in her findings. Reid v. Comm’r of Soc. Sec., 769

F.3d 861, 865 (4th Cir. 2014). When the ALJ states that the whole record was considered, the Court

“take[s] her at her word.” Id. (finding reference to a general history of pain and evidence supporting

a disability claim is sufficient to show the matter was properly considered). Even when there is a

limitation on concentration, persistence, or pace, it does not necessarily translate into a limitation

in a claimant’s Residual Functional Capacity (“RFC”). Mascio v. Colvin, 780 F.3d 632, 638 (4th

Cir. 2015) (“the ALJ may find that the concentration, persistence, or pace limitation does not affect

[Claimant]’s ability to work”).

       Plaintiff claims the ALJ did not consider evidence that “she received daily help from home

health, including assistance with meals, bathing, and caring for her hair[,]” as well as help from

her daughter and assistance to complete forms. Pl.’s Objs. to PF&R, at 2. Yet the AJ specifically

cited evidence of help from home heath; assistance with meals; use of a chair in the shower; aid

from her boyfriend to wash her hair, shave, and dress; and stated that she had considered all the

evidence. Transcript, at 14, 22. Ultimately, the ALJ found the Plaintiff’s assessment of her abilities

were not entirely consistent with medical and other evidence. Id. at 23. The absence of citation to

a general claim that she “receiv[ed] assistance from her daughter” and “required assistance on



                                                   4
multiple occasions to complete the forms she filled out” does not negate the substantial evidence

the ALJ cited to in her determination of Plaintiff’s individual limitation and her RFC. These issues

were adequately considered and the objection is overruled.

        The Court cannot reweigh evidence, only ensure proper procedure was followed. The

PF&R finds support in the record that the ALJ properly considered all factors and outlined why

she found certain factors more credible than others. As such, the evidence was sufficiently

considered, the ALJ’s determination is supported by substantial evidence, and Plaintiff’s argument

is without merit.

                                       IV. CONCLUSION

        For the foregoing reasons, the Court DENIES Plaintiff’s objections (ECF No. 13),

ADOPTS Magistrate Judge Eifert’s PF&R (ECF No. 12), DENIES Plaintiff’s Motion for

Judgment on the Pleadings (ECF No. 10), GRANTS Defendant’s Motion for Judgment on the

Pleadings (ECF No. 11), AFFIRMS the Commissioner’s Final Decision, and DISMISSES the

case.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                                     ENTER: March 26, 2019




                                                     ROBERT C. CHAMBERS
                                                     UNITED STATES DISTRICT JUDGE




                                                 5
